EN MOCION DE RECONSIDERACION
El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Por resolución de 24 de julio de 1946, según fue enmen-dada dos días después, este Tribunal acordó dejar sin efecto su sentencia de 8 de mayo último y oír a las partes única-mente sobre las siguientes cuestiones: (a) ¿Erró esta Corte al conceder compensación al albacea? y (b) ¿Debe entregarse al padre con patria potestad del menor Adrián Y. Mercado Jiménez lo donado a dicho menor por los herederos de Mario Mercado Montalvo?
I
Bajo el art. 908 del Código Civil Español en vigor en Puerto Rico hasta el 1902, fecha en que fue aprobado el Código Civil Revisado, el cargo de albacea era gratuito. Dicho artículo fué adoptado en nuestro Código Civil Revisado y es indudable que hasta el 9 de marzo de 1905 en que se aprobó la Ley Referente a Procedimientos Legales Especiales, ésa era la regla en esta jurisdicción. Pero el art. 53 de dicha ley, tomado del 1618(1) del Código de Enjuiciamiento Civil de California, sin derogar expresamente el art. *813882 del Código Civil Revisado, igual al 830 del Código Civil (ed. 1930) y al 908 del Español, por primera vez en esta ¡ju-risdicción declaró remunerado el cargo de albacea. El ci-tado art. 53 que añora figura en nuestro Código de Enjui-ciamiento Civil bajo el núm. 586, dice así:
“Art. 586. — Todo administrador o albacea, a no disponer otra cosa el testamento bajo el cual se le nombra, tendrá derecho a per-cibir del caudal, en remuneración de sus servicios, el cinco por ciento: de los ingresos que ocurran durante la administración, montantes a la cantidad máxima de mil (1,000) dollars; 2yz por ciento cuando éstos asciendan hasta diez mil (10,000) dollars; y el 1 por ciento sobre las cantidades que excediesen de diez mil (10,000) dollars. También dispondrá el juez que se abonen al administrador o albacea los gastos indispensables que ocasione la administración, incluso el costo de los anuncios, publicaciones que la ley prescriba, la conser-vación y guarda de los bienes, consulta de abogado y gastos de viaje.”
Es evidente el conflicto entre el art. 830 del Código Civil dispositivo de que el albaceazgo es gratuito y el art. 586 del Código de Enjuiciamiento Civil que fija a todo albacea una compensación igual a la que concede a todo administra-dor judicial. Sin embargo, los opositores a la aprobación de las cuentas del albacea, es decir, los herederos María Luisa y Adrián Mercado Riera, que en lo sucesivo llamaremos “los opositores”, tratan de armonizar los dos preceptos antitéti-cos. A este efecto arguyen que con arreglo a las atribucio-nes que el testador haya conferido al albacea, éste puede ser un albacea administrador o un albacea simple, según le con-fiera o no por testamento facultades para administrar el caudal.(2) Partiendo de esa premisa concluyen “los opositores” que el albacea a que se refiere el art. 586 es al albacea ad-ministrador y no al simple álbacea a quien el testador, como en el presente caso, no ha conferido facultades de adminis-tración. De otro lado, el ex albacea sostiene que las facul-tades que con arreglo al Código Civil tiene el albacea cuando *814el testador no las ha determinado especialmente, son muy limitadas y que esa circunstancia explica la razón por la cual el Código Civil dispone que ese cargo es gratuito. Arguye entonces que el Código de Enjuiciamiento Civil amplió con-siderablemente las facultades del albacea, equiparándolas en muchos, casos a las del administrador(3) y que por ese mo-tivo su remuneración fue equiparada a la de éste.
En verdad el Código de Enjuiciamiento Civil ha ampliado considerablemente los deberes del albacea imponiéndole la prestación de ciertos servicios a que no venía obligado bajo el Código Civil y ha aumentado sus responsabilidades en tal forma que sería injusto el privarle de compensación. De ahí que nuestra Legislatura, al aprobar el art. 586 del Có-digo de Enjuiciamiento Civil, el cual corresponde, con lige-ras variantes, al art. 1618 del Código de Enjuiciamiento Civil de California, concediese igual compensación al albacea que al administrador, a menos que el testador hubiese dis-puesto que el desempeño del cargo fuese gratuito o fijare una compensación distinta de la prescrita por la ley. Los opositores buscan apoyo a su tesis en la circunstancia de que el art. 586, al fijar la compensación del albacea y del administrador, toma por base los ingresos “que ocurran du-rante la administración” y en el uso de la palabra “admi-nistración” se fundan para sostener que fué la intención del legislador compensar al albacea que tuviese la administra-ción del caudal y excluir a aquél a quien el testador no hu-biera confeiido tal facultad. Si bien es verdad que en casos resueltos por este Tribunal y en algunos del Tribunal Supremo de España se hace referencia al albacea con faculta-des de administrador, sin embargo, nuestro Código de En-juiciamiento Civil no establece la distinción que invocan los opositores entre albaceas simples y albaceas administrado-res. Dicho Código se refiere al albacea sin calificativo al-guno. Si nuestra Legislatura, al aprobar el art. 586 hubiera *815querido' establecer .esa distinción que no existe en California, fácil le hubiera sido expresarlo así, refiriéndose al albacea con derecho a compensación como albaeea-administrador.
No debemos perder de vista que el art. 586 se refiere con-juntamente al administrador y al albacea y de ahí que use una sola palabra para comprender las funciones de ambos cargos, el de albacea y el de administrador. Y no es extraño que use la palabra “administración” en relación confias fun-ciones del albacea porque Escriche, en su artículo sobre “al-bacea”, usa la palabra “administrar” refiriéndose a la fun-ción del albacea y al efecto dice: “Ya por la ley 1, tit. 12, lib. 10 de la Nov. Recopilación, se prohibe a los albaceas com-prar bienes de la'testamentaría que administren; ”... (Bas-tardillas nuestras). La citada ley de la Nov. Recopilación usa también la palabra “administrar” en relación con la función del albacea. Y si examinamos el art. 586 a la luz de otros del Código de Enjuiciamiento Civil que tratan de la misma materia, veremos que el legislador estuvo justificado al usar la palabra “administración”. El albacea, de acuerdo con el Código de Enjuiciamiento Civil, no es un mero cus-todio de la herencia. El art. 593, por ejemplo, le impone la obligación de pagar las deudas legítimas del finado con in-tervención de los herederos, o en su defecto, de la corte de distrito. El 587 le impone el deber de recibir las cantidades pertenecientes al caudal y le exige la presentación de cuen-tas trimestrales de las cantidades recibidas y desembolsadas por él. El art. 588 prescribe que el albacea, cuando haya terminado la liquidación de los bienes, o cuando por cual-quier causa cesare en el desempeño de su cargo, deberá pre-sentar a la corte una cuenta final jurada acompañada de los recibos y resguardos correspondientes. Finalmente, el art. 590 dispone que la corte de distrito dictará auto definitivo aprobando la cuenta o haciendo modificaciones. ¿Puede acaso negarse que estas funciones del albacea no constituyen actos de administración?
*816En el caso de Mercado v. Corte, 62 D.P.R. 368, no se re-solvió este punto. La cuestión allí adjudicada fue que la he-rencia de este caso no se hallaba en administración judicial, pues en ningún momento se había nombrado un administra-dor judicial ni el testador en su testamento confirió al al-bacea facultades de administración; que Mario Mercado Riera era un albacea y que no habiéndole fijado plazo el tes-tador, su cargo terminaba al expirar el año desde su acep-tación (art. 826 del Código Civil); que si bien el testador amplió el plazo legal, como no señaló expresamente el plazo de la prórroga, ésta se entenderá que fué por un año (art. 827 del Código Civil; que habiendo transcurrido ya más de dos años desde que se aceptó el albaceazgo, éste había ter-minado y consecuentemente, el ex albacea venía obligado a entregar la herencia a los herederos para éstos dar cumpli-miento a lo ordenado por el testador en todo lo que no hu-biera hecho el albacea. Es verdad que en Mercado v. Corte, supra, citando casos anteriores se dijo que el albacea no te-nía otras facultades que las determinadas en los artículos 823 y 824 del Código Civil. Pero esa manifestación ignora por completo los preceptos del Código de Enjuiciamiento Civil que, como hemos visto, amplían las facultades que a los albaceas confiere el Código Civil. También se dijo en Mer-cado v. Corte, supra, que en ausencia de un nuevo estatuto no puede sostenerse que las disposiciones positivas de nues-tro Código Civil sobre el nombramiento y deberes del alba-cea y el término del albaceazgo, puedan considerarse varia-das o modificadas en cuanto a su alcance como derecho sus-tantivo por las disposiciones procesales de la Ley Referente a Procedimientos Legales Especiales. A este efecto conviene tener en cuenta lo dispuesto en el art. 619 del Código de En-juiciamiento Civil (85 de la Ley de Procedimientos Legales Especiales) que dice así:
"Esta Ley empezará a regir desde su aprobación, quedando dero-gadas todas las leyes anteriores que la contradigan; pero seguirán vigentes los procedimientos especiales establecidos en el Código Civil, *817en la Ley Hipotecaria y su Reglamento, y en cualquiera otra ley, en cuanto no esté previsto por la presente.” (Bastardillas nuestras.)
No conocemos precepto constitucional alguno que impida a la legislatura ampliar o variar en una ley de procedimientos las disposiciones contenidas sobre la misma materia en el Código Civil, ni existe razón legal alguna que impida derogar un precepto del Código Civil por otro posterior de una ley procesal. Habiéndose aprobado el art. 586-del Código de Enjuiciamiento Civil con posterioridad al art.. 882 del Código Civil Revisado, éste último artículo quedó' parcialmente derogado en cuanto prescribe que el albaceazgoes gratuito. Y como el testador nada dispuso respecto a la remuneración del albacea, éste tiene derecho a la retribución prescrita por el art. 586 del Código de Enjuiciamiento Civil.
Finalmente arguyen “los opositores” que el albacea. no tiene derecho a compensación cuando media negligencia de su parte en el desempeño de su cargo.
No hemos encontrado en nuestros estatutos ninguna dis-posición legal que imponga esa penalidad al albacea que sea negligente en la custodia y manejo del caudal. Por el con-trario, la Corte Suprema de California repetidamente ha re-suelto que si bien el albacea o administrador es responsable de las pérdidas que haya sufrido el caudal hereditario por su culpa o negligencia o por haber disipado o mal adminis-trado o por haberse apropiado para su beneficio fondos del caudal, en ninguna parte se provee que tal conducta por parte del administrador o albacea le priva de la compensación pro-vista por la ley; que en tales casos se cargará al administra-dor o albacea la pérdida y se deducirá de su compensación, de modo que hasta donde fuere necesario, su compensación será aplicada al pago de las pérdidas. In re Roberts’ Estate, 162 P.2d 461 (Cal. 1945); In re Sayers’ Estate, 265 P. 924 (Cal. 1928) e In re Carvers’ Estate, 55 Pac. 770 (Cal. 1898).
Por lo expuesto debe denegarse la reconsideración de aquella parte de nuestra sentencia que concedió compensación al albacea.
*81811
Don Mario Mercado Montalvo dejó en sn testamento varios legados por $10,000 cada uno a los hijos de su hija María Luisa Mercado de Belaval, a los de su hijo Mario Mercado Riera y a los hijos de su nieto Pastor Mercado Mandry. Dispuso que estos legados devengarían intereses al 7 por ciento anual una vez transcurridos 90 días del fallecimiento del testador; y que debería pagarse la cuarta parte de cada uno de ellos del dinero efectivo que tuviese en los bancos y el resto dentro del término de cuatro años, a razón de una cuarta parte por año. En relación con el pago ole dichos legados dispuso además:
“Designo a don Mario Mercado Riera tutor de todas las personas a quien anteriormente les he dejado legado y que se encuentran com-pre]! didas entre aquellas sometidas a tutela y a los solos efectos de la administración de dichos legados.” (Bastardillas nuestras).
Después de muerto el testador nació su nieto Adrián Y. Mercado Jiménez. Como el testador no dejó a éste legado alguno, pactaron los cuatro herederos en el contrato parti-cional que celebraron, que se le asignase en el inventario' una donación de $10,000 con cargo al caudal hereditario, sujeto a las mismas condiciones a que se hallaban afectos los.lega-dos hechos a nietos y biznietos en el testamento. En las cuen-tas finales del albacea, bajo el título “pagos hechos de los plazos vencidos e intereses a legatarios, ’J se consignó la si-guiente partida: “A Adrián V. Mercado Jiménez, $3,550”. Esta cantidad aparecía pagada a Mario Mercado Riera por el primer plazo e intereses sobre los $10,000 objeto de la do-nación. Solicitaron “los opositores” en la corte inferior que el ex albacea entregase esta cantidad al padre con patria po-testad sobre el menor. La corte a quo rehusó resolver la cuestión por entender que no procedía considerarla dentro de un procedimiento de aprobación de las cuentas finales del albacea. Este Tribunal en apelación la resolvió en contra do “los opositores”. Habiendo éstos solicitado reconsidera-*819ción y oídas las partes, procederemos a determinar si fue o no errónea nuestra decisión.
Alegan “los opositores” que es contraria a la ley la dis-posición testamentaria que designa a Mario Mercado Riera tutor de los menores nietos y biznietos del testador a los solos efectos de la administración de los legados de $10,000. En apoyo de esta tesis arguyen que la patria potestad excluye la tutela y que donde existe la primera no puede existir vá-lidamente la segunda, e invocan el caso de Concepción v. Latoni, 51 D.P.R. 564.
Partiendo de la premisa de que la condición impuesta en el testamento en relación con el nombramiento de tutor para los nietos y biznietos es nula e inexistente, sostienen “los opositores” que es también nula la condición impuesta en el contrato particional a virtud del cual se confiere a Mario Mercado Riera la administración de lo donado a Adrián Y. Mercado Jiménez. En su consecuencia demandan que el pago de los $3,550 debe hacerse a Adrián Mercado Riera, padre con patria potestad sobre el menor.
Si fuéramos a resolver la controversia por el Código Civil Español que imperó en esta ;j urisdicóión basta que fue aprobado el Código Civil Revisado en 1902, quizás podría-mos convenir con “los opositores” en que la condición en controversia os contraria a la ley. Dispone el Código Civil Español en su art. 206:
“El padre puede nombrar tutor . . . para sus hijos menores y para ios mayores incapacitados ...
“Igual facultad corresponde a la madre; ....
“En todo caso será preciso que la persona a quien se nombre tutor . ... no se halle sometida a la potestad de otro.” (Bastardi-llas nuestras.)
Y el 207 prescribe:
“También puede nombrar tutor a los menores o incapacitados el que les deje herencia o legado de importancia. El nombramiento, sin embargo, no surtirá efecto hasta que el Consejo de familia <¡haya resuelto aceptar la herencia o el legado.”
*820Interpretando el art. 207 a la luz del último párrafo del 206 dispositivo de que “en todo caso será preciso que la persona a quien se nombre tutor no se baile sometida a la po-testad de otro,” sostienen los comentaristas del Código Civil Español que el nombramiento de tutor para la adminis-tración de la herencia o' legado de importancia a que se re-fiere el art. 207 antes transcrito, no procede cuando el me-nor (o incapacitado) tenga padre o madre con patria potes-tad. 2 De Diego, Institución de Derecho Civil Español, pág. 604; 2 Scaevola, Código Civil, pág. 181 y 4 Valverde, Tratado de Derecho Civil Español, pág. 552. Si bien Manresa a virtud del último párrafo del art. 206 del Código Civil Español opina que no puede nombrarse tutor cuando existe padre o madre con patria potestad, adoptando una interpre-tación ecléctica no encuentra obstáculo legal alguno que im-pida encargar a una tercera persona la administración de los bienes legados e invoca la resolución de la Dirección General de los Registros de 13 de abril de 1892 (tomo 5, pág. 67). 2 Manresa, Comentarios al Código Civil Español, (ter-cera edición 1907, pág. 193).
Pero el Código Civil Revisado no adoptó íntegramente los artículos 206 y 207 del Español. Estos artículos corres-ponden con las variantes aludidas, a los números 244 y 245 del Revisado, que figuran bajo el 174 y el 175 del Código Civil ed. 1930. Disponen estos dos artículos:
“Artículo 174. — El padre o. la madre pueden nombrar tutor en su testamento para sus hijos menores y para los mayores incapacitados.”
“Artículo 175. — También el que les deje herencia o legado de importancia a los menores o incapacitados, puede nombrarles tutor para la administración de dichos bienes. El nombramiento, sin embargo, no surtirá efecto hasta que la herencia o el legado haya sido aceptado por el padre, la madre o el tutor del menor, con la apro-bación de la corte de distrito competente.”
Se observará que el art. 174 no contiene el último pá-rrafo del 206 del Código Español a que antes hemos hecho referencia. Y como para hacer más clara la posición adop-*821tada por el Código Civil de Puerto Rico en el art. 175 se dis-puso: “El nombramiento [de tutor] sin embargo, no surtirá efecto hasta que la herencia o el legado haya sido aceptado por el padre, la madre o el tutor . . . ”. (Bastardillas nues-tras.) Es evidente que si la herencia o el legado debe ser aceptado por el padre y en su caso por la madre para que el nombramiento de tutor surta efecto, la existencia de la patria potestad no excluye el nombramiento del tutor a que se contrae el art. 175 del Código Civil.
Cúmplenos ahora considerar el caso de Concepción v. Latoni, supra, en el cual ponen gran énfasis los ilustrados abogados de “los opositores”. En aquel caso el padre de tres hijos naturales menores de edad los instituyó por sus únicos y universales herederos y dispuso en su testamento:
“ ‘En uso del derecho que le concede la ley elige y nombra tutor de sus menores hijos Joaquín, Carmen y Alberto, a su amigo don Manuel García Lago, mayor de edad, soltero, comerciante y vecino de esta ciudad, con relevación de fianza, confiriéndole las facultades en derecho necesarias; y si bien por ministerio de la ley, la madre natural de sus menores hijos, la citada Modesta Concepción y Cosme, tiene la patria potestad sobre dichos menores, velando por el bienes-tar y la educación de mis hijos, he creído conveniente el nombra-miento de tutor que acabo de hacer, por las razones, de que dicha madre hace mucho tiempo que no vive con sus hijos, a los cuales ha abandonado, y por ser una mujer muy ignorante que de asumir la administración de los bienes que dejo a mis hijos, estarían éstos ex-puestos a sufrir privaciones y a presenciar malos ejemplos’ ”.
La madre con patria potestad impugnó la disposición tes-tamentaria que designó tutor para sus hijos y la privó de la patria potestad. La corte de distrito resolvió que consis-tiendo la legítima de los hijos naturales en aquel caso en una tercera parte de la herencia, dichos menores tenían ca-rácter de herederos forzosos en cuanto a una tercera parte y de voluntarios en cuanto a las dos terceras partes restantes de libre disposición. Y considerando la herencia de las dos terceras partes de libre disposición como una herencia de im-*822portaneia, la corte de distrito' llegó a la conclusión, con arre-glo al art. 175 del Código Civil, de que el nombramiento de tutor debería entenderse limitado a la administración de dos tercios de la herencia, reteniendo la madre natural la patria potestad y la administración del tercio de herencia forzosa.
Este Tribunal revocó la decisión de la corte de distrito. La revocación está predicada en el art. 174 y otros del Có-digo Civil que tratan sobre distintos aspectos de la patria potestad. Si bien se tuvo en cuenta que el último párrafo del art. 206 del Código Civil Español no se había adoptado en el 174 del nuestro,, se hizo completa abstracción del art. 175 de nuestro Código Civil que ya hemos analizado'. Es incuestionable que el padre en el caso de Concepción v. Latoni, supra, no podía imponer condición alguna a la legítima, es decir, al tercio de que consistía la herencia forzosa. Pero no es menos cierto que en cuanto a la herencia voluntaria —las dos terceras partes de libre disposición — podía impo-ner las que tuviese por conveniente, siempre que no fueran contrarias a la ley,'a la moral o al orden público. Y si el que deja herencia o legado de importancia a un menor o incapacitado puede nombrarles tutor para la administración de dichos bienes, ¿por qué razón legal ha de prohibirse al padre o a la madre que haga lo mismo que el extraño cuando la herencia o el legado no está comprendido en la legítima que corresponde al menor o incapacitado1? La corte de dis-trito, sin duda interpretó correctamente y cumplió hasta donde fue legalmente posible la voluntad del testador sin menoscabar los derechos de la madre natural, quien conservó la guarda y custodia de los menores y la administración y usufructo' de los bienes que constituían la herencia forzosa. A nuestro juicio la corte de distrito actuó con arreglo a de-recho y fué errónea la revocación por parte de este Tribunal. Consecuentemente, el caso de Concepción v. Latoni, supra, debe entenderse revocado en cuanto al punto que nos ocupa.
*823Arguyen además “los opositores” que no consta que la tutela que se defirió a Mario Mercado Riera se haya inscrito en el Registro de Tutelas y consecuentemente no puede ser tutor por prohibición expresa del art. 195 del Código Civil que en lo pertinente prescribe:
“No pueden ser tutores:
<<* * * » * * »
“10. El tutor testamentario que descuidare o abandonare el cum-plimiento de los requisitos que son indispensables para empezar el ejercicio de la tutela.”
El hecho de que la tutela deferida a Mario Mercado en el testamento de su padre no haya sido inscrita en el Re-gistro de Tutelas, quizás podría tener alguna pertinencia en un procedimiento seguido para privar a dicho tutor de la administración de los legados hechos a los nietos y biznietos del testador. Pero esa cuestión no está ahora ante nos y consecuentemente no expresaremos opinión alguna sobre ella. Pero la circunstancia de que el tutor no haya cumplido con los requisitos para empezar el ejercicio de la tutela, no im-plica que la disposición testamentaria por la cual se le de-firió el cargo para la sola administración de los legados, sea contraria a la ley, a la moral o al orden público. No puede ser contraria a la ley, a la moral ni al orden público porque, como hemos visto, lo autoriza el art. 175 del Código Civil. Por las mismas razones no puede alegarse con éxito que la condición del contrato partieional que confirió a Mario Mercado Riera la administración del legado del menor Adrián V. Mercado Jiménez(4) sea ilegal e inexistente.
Siendo válida la condición impuesta por todos los herederos entre los cuales se halla Mario Mercado Riera, al efecto de que la cantidad donada al menor en cuestión sea *824administrada por el ex albacea, los herederos todos están obligados al cumplimiento de lo pactado y sólo pueden de-jarlo sin efecto mediante el consentimiento de todos los con-tratantes.

Procede, por lo expuesto-, denegar la reconsideración y restablecer, desde esta fecha, la sentencia que fue dejada sin efecto a virtud de la moción de reconsideración.


 Desde el año 1931 este artículo pasó a formar parte del Prolate Code of the Stale of California bajo los números 901, 902 y 903.


E1 art. 823 del Código'Oivil prescribe:
“Los albaceas tendrán todas las facultades que expresamente les baya con-ferido el testador, y no sean contrarias a las leyes. ’ ’


 Véanse los siguientes artículos del Código de Enjuiciamiento Civil: 568, 584, 587, 593, 598 y 600. Véase, además, el art. 372 del Código Político.


 Es pertinente tener en cuenta que en el contrato partieional no se defirió tutela alguna. Sólo se defirió el cometido de administrar los legados, pues de conformidad con el art. 172 del Código Civil, la tutela se difiere: 1, por testa-mento; 2, por la ley; y 3, por tribunal competente. Claro es que por contrato no puede nombrarse tutor.